[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               June 27, 2006
                               No. 05-16430                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                       D. C. Docket No. 05-00066-CR-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

GEORGE L. CRAY,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                               (June 27, 2006)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     George L. Cray appeals his 125-month sentence for distribution of cocaine
base, in violation of 21 U.S.C. § 841(a)(1),(b)(1)(B). Cray argues that, pursuant to

United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 765, 160 L.Ed.2d 621

(2005), the district court erred by sentencing him based upon drug weights from

transactions that were part of dismissed counts in the indictment.

      We review the drug quantity attributable to a defendant found by the district

court for clear error. United States v. Zapata, 139 F.3d 1355, 1357 (11th Cir.

1998). “When a defendant objects to a factual finding that is used in calculating

his guideline sentence, such as drug amount, the government bears the burden of

establishing the disputed fact by a preponderance of the evidence.” United States

v. Rodriguez, 398 F.3d 1291, 1296 (11th. Cir.), cert. denied, 125 S.Ct.

2935 (2005).

      The Supreme Court, in Booker, concluded that the Sentencing Guidelines

violate the Sixth Amendment right to a trial by jury to the extent that they permit a

judge, under a mandatory system, to increase a defendant’s sentence based on facts

that were neither found by a jury, nor admitted by the defendant. Booker, 543 U.S.

at 244, 125 S.Ct. at 756. We have found, post-Booker, no constitutional defect

with the sentencing judge finding the amount of drugs, even though it increased the

length of the sentence. See Rodriguez, 398 F.3d at 1300. (holding, “[the] reason

we know that the use of extra-verdict enhancements in a non-mandatory guidelines



                                          2
system is not unconstitutional is that. . . [Booker] specifically provides for

extra-verdict enhancements in all future sentencing. . . . The same extra-verdict

enhancement provisions apply after Booker as before.” ).

      Upon review of the record and consideration of the parties’ briefs, we

discern no reversible error. Because there was sufficient reliable evidence for the

district court to find that Cray was responsible for 205 grams of cocaine, and we

repeatedly have held that extra-verdict enhancements are proper in an advisory

system after Booker, the district court did not clearly err in using that drug amount

to determine Cray’s base offense level.

      AFFIRMED.




                                           3